DETAILED ACTION
The office action is in response to original application filed on 2-26-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites “comprise s elastic plastic;” it should be “comprise elastic plastic;”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 10-13, 15- 16 and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over CN110246726A (METINFO CO LTD) 17 September 2019 (2019-09-17) in view of US 9,425,008 to Lee (“Lee”).
Regarding claim 1, METINFO discloses a push-button structure (see figures 2 and 3), comprising: a mounting body (3), wherein an outer surface of the mounting body is at least partially recessed inward to form a blind hole ("button cavity"); a first magnetic component (magnet 2), disposed at least partially in the blind hole; a second magnetic component (magnetic induction switch 4), disposed at least partially on an inner surface (figs. 2 and 3) of the mounting body and positioned symmetrically with the first magnetic component on an opposite side of 
But, METINFO does not discloses a magnetic signal corresponding to the distance;
However, Lee discloses a magnetic signal (Claim 7, signal emitted by the first magnet and the second magnet) corresponding to the distance;
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO by adding magnetic signal as part of its configuration as taught by Lee, in order to cause the first magnet to be moved to a second magnet position to make the push-button switch actuatable between a first switch position and a second switch position.
Regarding claim 2, METINFO discloses a push-button housing, disposed on an outer surface of the first magnetic component and configured to receive the external action (see the two positions in figures 2 and 3). 
Regarding claims 3 and 12, METINFO discloses the elastic block is disposed at least partially between the first magnetic component and a bottom of the blind hole (see figures 2 and 3); or, the elastic block is disposed at least partially between the push-button housing and the bottom of the blind hole.
Regarding claim 4, METINFO discloses the elastic block that is disposed at least partially between the first magnetic component and the bottom of the blind hole (see figures 2 and 3) comprises elastic plastic; when the elastic plastic is in the first form, the elastic plastic has a first length (the length of button 1 in figure 2); when the elastic plastic is in the second form, the elastic plastic has a second length (the length of button 1 in figure 3); and the second length is smaller than the first length (compare button 1 in figure 2 to figure 3).
Regarding claims 7 and 15, METINFO discloses a partition is provided in the blind hole (figs. 2 and 3), and a receiving space (part of the recess in figure 3) is formed between the partition and a bottom of the blind hole ("button cavity"); when the elastic block is in the first form, the first magnetic component is located in the blind hole outside the receiving space (figs. 2 and 3); and when the elastic block is in the second form, the first magnetic component at least partially enters 
Regarding claims 8 and 16, METINFO discloses all the claim limitation as set forth in the rejection of claims above.
But, METINFO does not discloses the second magnet is configured to: generate a first magnetic signal, when the elastic block is switched from the first form to the second form, to trigger an electronic device to execute functions corresponding to the push-button structure; and generate a second magnetic signal, when the elastic block is switched from the second form to the first form, to stop executing the functions corresponding to the push-button structure.
However, Lee discloses the second magnet is configured to: generate a first magnetic signal (Claim 7, signal emitted by the first magnet and the second magnet), when the elastic block is switched from the first form to the second form, to trigger an electronic device to execute functions (Claim 9, the first sensor and the second) corresponding to the push-button structure; and generate a second magnetic signal (Claim 7, signal emitted by the first magnet and the second magnet), when the elastic block is switched from the second form to the first form, to stop executing the functions corresponding to the push-button structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO by adding magnetic signal as part of its 
Regarding claim 10, METINFO discloses a push-button structure (see figures 2 and 3), which comprises: a mounting body (3), wherein the mounting body is a middle frame of the electronic device, and an outer surface (outer wall of 3) of the mounting body is at least partially recessed inward to form a blind hole ("button cavity"); a first magnetic component (magnet 2), disposed at least partially in the blind hole; a second magnetic component (magnetic induction switch 4), disposed at least partially on an inner surface  (see figures 2 and 3) of the mounting body and positioned symmetrically with the first magnetic component on an opposite side of the mounting body (see figures 2 and 3), for generating, based on a distance to the first magnetic component, and an elastic block (part of button # 1), disposed at least partially in the blind hole and having a first form without an external action and a second form under an external action, wherein when the elastic block is in the first form, a first distance exists (see figures 2 and 3) between the first magnetic component and the second magnetic component; when the elastic block is in the second form, a second distance (When the button 1 is pressed the two magnet closer) exists between the first magnetic component and the second magnetic component; and the first distance is greater than the second distance (see 
 But, METINFO does not discloses a magnetic signal corresponding to the distance; wherein the electronic device executes functions corresponding to the push-button structure according to a magnetic signal output by the push-button structure. 
However, Lee discloses a magnetic signal (Claim 7, signal emitted by the first magnet and the second magnet) corresponding to the distance; wherein the electronic device executes functions (Claim 9, the first sensor and the second) corresponding to the push-button structure according to a magnetic signal (Claim 7, signal emitted by the first magnet and the second magnet) output by the push-button structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO by adding magnetic signal as part of its configuration as taught by Lee, in order to cause the first magnet to be moved to a second magnet position to make the push-button switch actuatable between a first switch position and a second switch position.
Regarding claim 11, METINFO discloses a rear cover (magnetic sensor switch has a cover which is placed in the housing), covering a back of the device body (magnetic sensor switch has a cover which is placed in the housing) and connected to the middle frame, wherein a width of a joint between the rear cover and the middle frame is greater than a preset width (determined at the time of design/manufacture); and a push-button housing (3), disposed on an outer surface of the first magnetic component and configured to receive the external action (see the two positions in figures 2 and 3).
Regarding claim 13, METINFO discloses the elastic block that is disposed at least partially between the first magnet and the bottom of the blind hole (see figures 2 and 3) comprises elastic plastic; when the elastic plastic is in the first form, the elastic plastic has a first length (the length of button 1 in figure 2); when the elastic plastic is in the second form, the elastic plastic has a second length (the length of button 1 in figure 3, after force apply to the push-button); and the second length is smaller than the first length (compare button 1 in figure 2 to figure 3).
Regarding claim 18, METINFO discloses a second magnetic component (magnetic induction switch 4) and a first magnetic (magnet 2) component in a push-button structure (see figures 2 and 3) by the second magnetic component, wherein the distance between the first magnetic component and the second magnetic component changes under an external action, an elastic block (part of 
But, METINFO doses not discloses generating a magnetic signal corresponding to a distance for generating, based on the distance between the second magnetic component and the first magnetic component, the magnetic signal corresponding to the distance 
However, Lee discloses generating a magnetic signal (Claim 7, signal emitted by the first magnet and the second magnet) corresponding to a distance for generating (claims 7-11), based on the distance between the second magnetic component and the first magnetic component, the magnetic signal corresponding to the distance (claim 7, switch is in the neutral switch position, the first magnet and the second magnet are positioned at a neutral magnet position)
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO by adding magnetic signal as part of its configuration as taught by Lee, in order to cause the first magnet to be moved to a second magnet position to make the push-button switch actuatable between a first switch position and a second switch position.
Claims 5-6 and 14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over CN110246726A (METINFO CO LTD) 17 September 2019 .
Regarding claim 5, METINFO discloses all the claim limitation as set forth in the rejection of claims above.
But, METINFO in view of Lee does not discloses the elastic block comprises at least one spring; when the at least one spring is disposed between the first magnetic component and the bottom of the blind hole, the at least one spring is capable of being compressed by the first magnetic component and the bottom of the blind hole to change a length of the at least one spring when being switched between the first form and the second form; or when the at least one spring is disposed between the push-button housing and the bottom of the blind hole, the at least one spring is capable of being compressed by the push-button housing and the bottom of the blind hole to change the length of the at least one spring when being switched between the first form and the second form.
However, Wild discloses the elastic block comprises at least one spring (fig. 1, torsion spring 11); when the at least one spring is disposed between the first magnetic component and the bottom of the blind hole (fig. 1, at its upper end, a recess 10.1 for receiving the lower end of the restoring spring 1 which is received, with its other end, in a recess 5.2 which is provided in a push-button cap 5.1), the at least one spring is capable of being compressed (compression spring) by the first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO in view of Lee by adding spring as part of its configuration as taught by Wild, in order to control the position of the switch by restoring the  force Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO in view of Lee by adding spring as part of its configuration as taught by Wild, in order to control the position of the switch by restoring the force which trigger at least one switching pulse.
Regarding claim 6, METINFO in view of Lee discloses all the claim limitation as set forth in the rejection of claims above.
But, METINFO in view of Lee does not discloses when the at least one spring is disposed between the push-button housing and the bottom of the blind hole, the length of the at least one spring in the first form is greater than a thickness of the first magnetic component.
However, Wild discloses when the at least one spring is disposed between the push-button housing and the bottom of the blind hole (fig. 1), the length of the at least one spring in the first form is greater than a thickness of the first magnetic component (when the spring compresses the length get less and the thickness get higher).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO in view of Lee by adding spring as part of its configuration as taught by Wild, in order to control the position of the switch by restoring the  force Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO in view of Lee by adding spring as part of its configuration as taught by Wild, in order to control the position of the switch by restoring the force which trigger at least one switching pulse.
Regarding claim 14, METINFO in view of Lee discloses all the claim limitation as set forth in the rejection of claims above.
But, METINFO in view of Lee does not discloses the elastic block comprises at least one spring; when the at least one spring is disposed between the first magnetic component and the bottom of the blind hole, the at least one spring is capable of being compressed by the first magnetic component and the bottom of the blind hole to change a length of the at least one spring when being switched between the first form and the second form; or when the at least one spring is disposed between the push-button housing and the bottom of the blind hole, the at least one spring is capable of being compressed by the push-button housing and the bottom of the blind hole to change the length of the at least one spring when being switched between the first form and the second form, wherein the length of the at least one spring in the first form is greater than a thickness of the first magnetic component.
However, Wild discloses the elastic block comprises at least one spring (fig. 1, torsion spring 11); when the at least one spring is disposed between the first magnetic component and the bottom of the blind hole (fig. 1), the at least one spring is capable of being compressed (compression spring) by the first magnetic component and the bottom of the blind hole to change a length (length change by compression spring) of the at least one spring when being switched between the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO in view of Lee by adding spring as part of its configuration as taught by Wild, in order to control the position of the switch by restoring the  force Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify METINFO in view of Lee by adding spring as part of its configuration as taught by Wild, in order to control the position of the switch by restoring the force which trigger at least one switching pulse.



Allowable Subject Matter
Claims 9, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fenollosa et al. US 2019/0176243 Al- The button which is advantageously designed as a pushbutton preferably serves to switch on and off the electronic unit and particularly the display. Depending on e.g. the order or duration of its operation, the button can provide further functionalities, such as for example a reset-function.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836